Appeal by the defendant from a judgment of the Supreme Court, Kings County *566(Marrus, J.), rendered September 7, 2004, convicting her of murder in the second degree (three counts), robbery in the first degree (two counts), robbery in the second degree, robbery in the third degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s various contentions in her supplemental pro se brief challenging the validity of her plea of guilty have not been preserved for appellate review (see People v Toxey, 86 NY2d 725 [1995]; People v Lopez, 71 NY2d 662 [1988]; People v Pellegrino, 60 NY2d 636 [1983]; People v Thompson, 28 AD3d 498 [2006]; People v Bevins, 27 AD3d 572 [2006]; People v Matos, 27 AD3d 485 [2006]), or have been forfeited by her plea of guilty (see People v Iannone, 45 NY2d 589 [1978]; People v Gerber, 182 AD2d 252 [1992]; People v Holt, 173 AD2d 644 [1991]). In any event, those contentions are without merit (see People v Moore, 71 NY2d 1002 [1988]; People v Harris, 61 NY2d 9 [1983]; People v Reels, 17 AD3d 488 [2005]).
Furthermore, the record demonstrates that the defendant received meaningful representation of trial counsel (see People v Benevento, 91 NY2d 708 [1998]; People v Ford, 86 NY2d 397 [1995]), and that the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions raised in her supplemental pro se brief are without merit. Santucci, J.E, Goldstein, Garni and McCarthy, JJ., concur.